                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                   NO: 5:20-CR-199-ID(2)

UNITED STATES OF AMERICA                   )
                                           )
               v.                          )         ORDER GRANTING DEFENDANT'S
                                           )          MOTION TO SEAL MOTION TO
TERESA ANN PARKER,                         )          CONTINUE ARRAIGNMENT AND
           a/k/a "Terry"                   )                  TRIAL DATE
                                           )
              Defendant.                   )


       The Court has reviewed Defendant Parker's Motion to Seal Defendant's Motion to

Continue the Arraignment and Trial Date.

       IT IS ORDERED that:

   I. Defendant Parker's Motion is GRANTED.

   2. The Clerk of Court is directed to file the proposed sealed document as sealed.

      DATED this _,_ day of        b,,J v rl            , 2020.




                                                   JAMES C. DEVER III '
                                                   UNITED STATES DISTRICT JUDGE




        Case 5:20-cr-00199-D Document 28 Filed 08/07/20 Page 1 of 1
